296 F.2d 220
Richard Monroe SMITH, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 14568.
United States Court of Appeals Sixth Circuit.
December 4, 1961.

1
Richard Monroe Smith, in pro. per.


2
Edward N. Vaden, Asst. U. S. Atty., Memphis, Tenn., Thomas L. Robinson, U. S. Atty., Memphis, Tenn., on brief, for defendant-appellee.


3
Before MAGRUDER and CECIL, Circuit Judges, and DARR, District Judge.

ORDER.

4
This is an appeal from an order of the District Court, for the Western District of Tennessee, denying the plaintiff-appellant's motion for vacation of sentence under section 2255, Title 28 U.S.C. and for leave to withdraw his plea of guilty under Rule 32(d) of the Federal Rules of Criminal Procedure, 18 U.S.C.A.


5
The appeal was submitted to the Court upon the record in the District Court, the briefs of the plaintiff-appellant and the brief on behalf of the United States, the appellee.


6
Upon consideration thereof the Court finds that in the District Court the appellant was fully advised and informed of the nature of the offenses with which he was charged, that he was represented by counsel of his own choosing, that he freely and voluntarily entered a plea of guilty to each count of the indictment and that the motion, files and record of the case conclusively show that the appellant is entitled to no relief by virtue of section 2255, Title 28 U.S.C.


7
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.